COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, McClanahan and Senior Judge Willis


SHANE ORIN SWINDELL
                                                                MEMORANDUM OPINION*
v.     Record No. 1680-06-2                                         PER CURIAM
                                                                  NOVEMBER 21, 2006
CLC OF RICHMOND AND
 COMPANION PROPERTY AND
 CASUALTY INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Shane Swindell, pro se, on briefs).

                 (Richard S. Sperbeck; Midkiff, Muncie & Ross, P.C., on brief), for
                 appellees.


       Shane Orin Swindell (claimant) appeals a decision of the Workers’ Compensation

Commission finding that he failed to prove he gave timely notice of his work-related accident to

CLC of Richmond (employer) in accordance with Code § 65.2-600.1 We have reviewed the

record and the commission’s opinion and find that this appeal is without merit. Accordingly, we

affirm for the reasons stated by the commission in its final opinion. See Swindell v. CLC of

Richmond, VWC File No. 223-88-03 (May 17, 2006). We dispense with oral argument and

summarily affirm because the facts and legal contentions are adequately presented in the




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
          The commission also ruled that employer complied with the requirements of posting
notice of workers’ compensation coverage and reporting requirements so as not to have waived
its notice defense. Claimant did not challenge that finding in his brief. Therefore, it is binding
and conclusive upon us, and we do not consider it on appeal. We also do not consider any
evidence that was not in the record before the commission.
materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                    Affirmed.




                                           -2-